
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


EDISON INTERNATIONAL
2009 Executive Bonus Program


1.     PURPOSE

        The purpose of this Edison International 2009 Executive Bonus Program
(this "Program") is to promote the success of Edison International, a California
corporation, (the "Corporation"), by motivating the executives selected to
participate in this Program and set forth in Section 3.1 below (each, a
"Participant") to maximize the performance of the Corporation and rewarding them
with cash bonuses directly related to such performance. This Program is intended
to provide bonuses that qualify as performance-based compensation within the
meaning of Section 162(m) ("Section 162(m)") of the United States Internal
Revenue Code of 1986, as amended (the "Code"). This Program is adopted under
Section 5.2 of the Corporation's 2007 Performance Incentive Plan (the "Plan").
Capitalized terms are defined in the Plan if not defined herein.

2.     ADMINISTRATION

        This Program shall be administered by the Compensation and Executive
Personnel Committee of the Board (the "Committee"), which shall consist solely
of two or more members of the Board who are "outside directors" within the
meaning of Section 162(m). Action of the Committee with respect to the
administration of this Program shall be taken pursuant to a majority vote or by
the unanimous written consent of its members. The Committee shall have the
authority to construe and interpret this Program and any agreements or other
document relating to Awards under the Program, may adopt rules and regulations
relating to the administration of this Program, and shall exercise all other
duties and powers conferred on it by this Program. Any decision or action of the
Committee within its authority hereunder shall be conclusive and binding upon
all persons. Neither the Board nor the Committee, nor any person acting at the
direction thereof, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with this Program
(or any Award made under this Program).

3.     AWARDS

3.1Award Grants; Maximum Bonus Amount.    Each "Award" granted to a Participant
under this Program represents the opportunity to receive a cash payment
determined under this Section 3 (a "Bonus"), subject to the terms and conditions
of this Program. The maximum amount of the Bonus payable to each Participant
(the "Maximum Bonus Amount") shall be determined by multiplying (i) the Bonus
Pool (as defined in Section 3.2 below), by (ii) the Participant's "Bonus
Percentage" as set forth in the following table:

Participant
  Bonus
Percentage   Theodore F. Craver, Jr.      35 % Alan J. Fohrer     16 % Ronald L.
Litzinger     11 % Robert L. Adler     11 % William J. Scilacci, Jr.      11 %
John R. Fielder     8 % Polly L. Gault     8 %

In no case, however, shall the amount of any Bonus exceed the applicable limit
set forth in Section 5.2.3 of the Plan.

1

--------------------------------------------------------------------------------



3.2Bonus Pool.    As soon as practicable after the end of the Corporation's 2009
fiscal year (the "Performance Period"), the Committee shall determine the amount
of the Corporation's earnings from continuing operations (after interest, taxes,
depreciation and amortization, and determined on a consolidated basis) for the
Performance Period (the "Performance Level"). The "Bonus Pool" shall be
determined by multiplying (i) the Performance Level, by (ii) one and one-half
percent (1.5%). No Participant shall receive any payment under this Program
unless and until the Committee has certified, by resolution or other appropriate
action in writing, that the amount of the Performance Level has been accurately
determined in accordance with the terms, conditions and limits of this Program
and that any other material terms previously established by the Committee or set
forth in this Program applicable to the Award were in fact satisfied.

3.3Committee Discretion.    Notwithstanding the foregoing provisions, the
Committee shall retain discretion to reduce (but not increase) the Maximum Bonus
Amount otherwise payable to any one or more Participants pursuant to
Sections 3.1 and 3.2. The Committee may exercise such discretion on any basis it
deems appropriate (including, but not limited to, its assessment of the
Corporation's performance relative to its operating or strategic goals for the
Performance Period and/or the Participant's individual performance for such
period). For purposes of clarity, if the Committee exercises its discretion to
reduce the amount of any Bonus payable hereunder, it may not allocate the amount
of such reduction to Bonuses payable to other Participants.

3.4Payment of Bonuses.    Any Bonuses shall be paid (subject to tax withholding
pursuant to Section 4.6) as soon as practicable following the certification of
the Committee's findings under Section 3.2 and its determination of the final
Bonus amount (after giving effect to any exercise of its discretion to reduce
Bonuses pursuant to Section 3.3) and in all events no later than March 15, 2010.

3.5Termination of Employment.

(a)Except as provided in Section 3.5(b), in the event that a Participant's
employment with the Corporation and its Subsidiaries terminates at any time
during the Performance Period, the Participant's Award will immediately
terminate upon such termination of employment, and the Participant will not be
entitled to any Bonus payment in respect of such Award; provided that the
Committee may, in its discretion, award a full or partial Bonus for the
Performance Period to any Participant whose termination of employment during the
Performance Period is due to the Participant's death, permanent and total
disability, or Retirement (with the amount of any such Bonus not to exceed the
amount the Participant would have been entitled to had he or she remained
employed for the entire Performance Period). For purposes of this Section 3.5,
the term "Retirement" with respect to a Participant shall mean a termination of
the Participant's employment on or after the first day of the month in which the
Participant (A) attains age 65 or (B) attains age 61 with five "years of
service," as that term is defined in the Edison 401(k) Savings Plan.

(b)In the event that the Participant's employment with the Corporation and its
Subsidiaries terminates during the Performance Period in circumstances that
entitle the Participant to severance benefits pursuant to the Corporation's 2008
Executive Severance Plan, and in such circumstances the Participant satisfies
the applicable conditions for receiving severance benefits under that plan
(including, without limitation, any requirement to execute and deliver a release
of claims), then the provisions of this Section 3.5(b) shall control over
Section 2.3.1(b) of the 2008 Executive Severance Plan to determine the
Participant's bonus for the year in which such termination of employment occurs.
If a Participant's Bonus is to be determined pursuant to this Section 3.5(b),
the Participant's Bonus shall equal the lesser of (A) or (B); where (A) is
determined by multiplying (i) the Participant's highest base salary rate in
effect during the 24 months preceding the termination of the Participant's

2

--------------------------------------------------------------------------------



employment, by (ii) the highest target bonus percentage in effect for the
Participant during those 24 months, by (iii) a fraction (not greater than 1) the
numerator of which is the number of weekdays in the Performance Period from
January 1, 2009 through the Participant's last day of employment prior to such
termination and the denominator of which is the number of weekdays in the entire
Performance Period; and (B) is determined by multiplying (i) the Participant's
Bonus Percentage, by (ii) one and one-half percent (1.5%), by (iii) the
Corporation's earnings from continuing operations (after interest, taxes,
depreciation and amortization, and determined on a consolidated basis) for the
portion of the Performance Period through and ending on the last day of the
month in which the Participant's termination of employment occurs. In no case,
however, shall the amount of any Bonus exceed the applicable limit set forth in
Section 5.2.3 of the Plan.

(c)No Participant shall receive any payment under this Section 3.5 unless and
until the Committee has certified, by resolution or other appropriate action in
writing, the amount of the Bonus due in accordance with the terms, conditions
and limits of this Program. Any Bonus amount due pursuant to this Section 3.5
shall be paid (subject to tax withholding pursuant to Section 4.6) as soon as
practicable following the Committee's certification of such amount and in all
events no later than March 15, 2010.



3.6Adjustments.    The Committee shall adjust the Performance Level, Bonus Pool
and other provisions applicable to Awards granted under this Program to the
extent (if any) it determines that the adjustment is necessary or advisable to
preserve the intended incentives and benefits to reflect (1) any material change
in corporate capitalization, any material corporate transaction (such as a
reorganization, combination, separation, merger, acquisition, or any combination
of the foregoing), or any complete or partial liquidation of the Corporation,
(2) any change in accounting policies or practices, (3) the effects of any
special charges to the Corporation's earnings, or (4) any other similar special
circumstances.

3.7Change in Control.    If a Change in Control of EIX occurs at any time during
the Performance Period, the Performance Period for all outstanding Awards will
be shortened so that the Performance Period will be deemed to have ended on the
last day prior to such Change in Control of EIX . The Bonus Pool and the Bonuses
payable with respect to each Award will be determined in accordance with the
foregoing provisions of this Section 3 based on such shortened Performance
Period. Such Bonuses shall be paid (subject to tax withholding pursuant to
Section 4.6) as soon as practicable following the date of the Change in Control
of EIX. For purposes of this Section 3.7, "Change in Control of EIX" shall have
the meaning ascribed to such term in the Corporation's 2009 Long-Term Incentives
Terms and Conditions.

4.     GENERAL PROVISIONS

4.1Rights of Participants.

(a)No Right to Continued Employment.    Nothing in this Program (or in any other
documents evidencing any Award under this Program) will be deemed to confer on
any Participant any right to continue in the employ of the Corporation or any
Subsidiary or interfere in any way with the right of the Corporation or any
Subsidiary to terminate his or her employment at any time.

(b)Program Not Funded.    No Participant or other person will have any right or
claim to any specific funds, property or assets of the Corporation by reason of
any Award hereunder. To the extent that a Participant or other person acquires a
right to receive payment pursuant to any Award hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Corporation.

3

--------------------------------------------------------------------------------



4.2Non-Transferability of Benefits and Interests.    Except as expressly
provided by the Committee in accordance with the provisions of Section 162(m),
all Awards are non-transferable, and no benefit payable under this Program shall
be subject in any manner to sale, transfer, anticipation, alienation,
assignment, pledge, encumbrance or charge. This Section 4.2 shall not apply to
an assignment of a contingency or payment due (a) after the death of a
Participant to the deceased Participant's legal representative or beneficiary or
(b) after the disability of a Participant to the disabled Participant's personal
representative.

4.3Force and Effect.    The various provisions herein are severable in their
entirety. Any determination of invalidity or unenforceability of any one
provision will have no effect on the continuing force and effect of the
remaining provisions.

4.4Governing Law.    This Program will be construed under the laws of the State
of California.

4.5Construction.

(a)Section 162(m).    It is the intent of the Corporation that this Program,
Awards and Bonuses paid hereunder will qualify as performance-based compensation
or will otherwise be exempt from deductibility limitations under Section 162(m).
Any provision, application or interpretation of this Program inconsistent with
this intent to satisfy the standards in Section 162(m) shall be disregarded.

(b)Section 409A.    It is the intended that Awards under this Program qualify as
"short-term deferrals" within the meaning of the guidance provided by the
Internal Revenue Service under Section 409A of the Code and this Program shall
be interpreted consistent with that intent.

4.6Tax Withholding.    Upon the payment of any Bonus, the Corporation shall have
the right to deduct the amount of any federal, state or local taxes that the
Corporation or any Subsidiary may be required to withhold with respect to such
payment.

4.7Amendment or Termination of Program.    The Board or the Committee may at any
time terminate, amend, modify or suspend this Program, in whole or in part.
Notwithstanding the foregoing, no amendment may be effective without Board
and/or shareholder approval if such approval is necessary to comply with the
applicable rules of Section 162(m).

4

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.1



EDISON INTERNATIONAL 2009 Executive Bonus Program
